Lehman, J. (concurring).
I concur in the view that where fraud has been practised in the inception of the partnership agreement, the defrauded party has a right to rescind and to recover the amounts paid as a consideration for the making of the partnership and the purchase of an interest in the business. The com*403plaint herein sets forth a good cause of action for money had and received as to these items, although the plaintiff seeks to recover also other items which must be disregarded if the action proceeds in the Municipal Court.